Title: To James Madison from John Montgomery, 4 February 1804 (Abstract)
From: Montgomery, John
To: Madison, James


4 February 1804, Alicante. “In consequence of an Arrangement made in proposals of Partnership with Mr. Wm. Willis late Consul for the United States at Barcelona, in case of obtaining his Commission lately resigned, he proposes with the Approbation of yr. Excellency. to transfer it to your Memorialist, as appears by his Letter to him, whose Contents will prove these Facts.” Further refers JM to Pinckney’s recommendation of Montgomery for the Barcelona consulate and to the enclosed letter from Secretary of State Timothy Pickering. “With these Introductions your Memorialist solicits the honour of being appointed Consul for the above Port of Barcelona if yet vacant by the resignation of Mr. Willis.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Montgomery”). 1 p. Filed with this memorial is a second, similar but undated memorial. Enclosure not found, but see n. 2.



   
   The only letter found from Pinckney to JM recommending John Montgomery is dated 30 Dec. 1804 (ibid.; 1 p.).



   
   The enclosure was a copy of Pickering to Montgomery, 9 Apr. 1798, stating that Montgomery’s application for the Barcelona consulate would likely have been approved had it arrived sooner but that William Willis had been appointed to the post the previous December (Allis, Timothy Pickering Papers [microfilm ed.], reel 8).


